 



Exhibit 10.10
AMENDMENT AND RESTATEMENT OF THE EQUITY INCENTIVE PLAN
OF
MANOR CARE, INC.
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (“Agreement”), dated as
of                    , 200                    , is made by and between MANOR
CARE, INC., a Delaware corporation (the “Company”), and                     , an
officer of the Company (the “Employee”):
     WHEREAS, the Company has established the Amendment and Restatement of the
Equity Incentive Plan of Manor Care, Inc. (the “Plan”); and
     WHEREAS, Article VII of the Plan provides for the issuance of shares of the
Company’s Common Stock, subject to certain restrictions thereon and to other
conditions stated herein; and
     WHEREAS, the Compensation Committee of the Board of Directors (“Committee”)
has determined that it would be to the advantage and best interest of the
Company and its stockholders to issue the shares of Restricted Stock provided
for herein to the Employee in partial consideration of services rendered, or to
be rendered, to the Company and/or its subsidiaries; and
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meaning specified below unless the context clearly indicates to the
contrary. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.
Section 1.1 - Common Stock
     “Common Stock” shall mean the Company’s common stock, $.01 par value.
Section 1.2 - Exchange Act
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Section 1.3 - Fair Market Value
     “Fair Market Value” of a share of Common Stock as of a given date shall be:
(a) the closing price of a share of Common Stock on the principal exchange on
which shares of Common Stock are then trading, if any, on the trading day
previous to such date, or, if shares were not traded on the trading day previous
to such date, then on the next preceding date on which a trade occurred, or
(b) if Common Stock is not traded on an exchange but is quoted on NASDAQ or a
successor quotation system, the mean between the closing representative bid and
asked prices for the Common Stock on the trading day previous to such date as
reported by NASDAQ or such successor quotation system, or (c) if Common Stock is
not publicly traded on an exchange and not quoted on NASDAQ or a successor
quotation system, the Fair Market value established by the Committee acting in
good faith.
Section 1.4 - Parent Corporation
     “Parent Corporation” shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
Section 1.5 - Plan
     “Plan” shall mean the Amendment and Restatement of the Equity Incentive
Plan of Manor Care, Inc.
Section 1.6 - Restrictions
     “Restrictions” shall mean the transferability restrictions imposed upon
Restricted Stock under this Agreement.
Section 1.7 - Restricted Stock
     “Restricted Stock” shall mean Common Stock of the Company issued under this
Agreement and subject to the Restrictions imposed hereunder.
Section 1.8 - Rule 16b-3
     “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as
such Rule may be amended in the future.
Section 1.9 - Secretary
     “Secretary” shall mean the Secretary of the Company.

2



--------------------------------------------------------------------------------



 



Section 1.10 - Securities Act
     “Securities Act” shall mean the Securities Act of 1933, as amended.
Section 1.11 - Subsidiary
     “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. “Subsidiary” shall also mean any partnership
in which the Company and/or any Subsidiary owns more than 50% of the capital or
profits interests.
Section 1.12 - Termination of Employment
     “Termination of Employment” shall mean the time when the employee-employer
relationship between the Employee and the Company or any Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, a termination by resignation, discharge, death, disability or
retirement; but excluding (a) a termination where there is a simultaneous
reemployment or continuing employment of the Employee by the Company or any
Subsidiary, (b) at the discretion of the Committee, a termination which results
in a temporary severance of the employee-employer relationship, and (c) at the
discretion of the Committee, a termination which is followed by the simultaneous
establishment of a consulting relationship by the Company or a Subsidiary with
the Employee. The Committee, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Employment,
including, but not by way of limitation, all questions of whether a particular
leave of absence constitutes a Termination of Employment.
ARTICLE II
ISSUANCE OF RESTRICTED STOCK
Section 2.1 - Issuance of Restricted Stock
     In consideration of the past services rendered to the Company and for other
good and valuable consideration which the Committee has determined to be equal
to the par value of its Common Stock, on the date hereof the Company issues to
the Employee                   shares of its Common Stock, par value $.01 per
share, upon the terms and conditions set forth in this Agreement.
Section 2.2 - No Right to Continued Employment
     Nothing in this Agreement or in the Plan shall confer upon the Employee any
right to continue in the employ of the Company, any Parent Corporation or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary, which are hereby expressly reserved, to discharge the
Employee at any time for any reasons whatsoever, with or without cause.

3



--------------------------------------------------------------------------------



 



ARTICLE III
RESTRICTIONS
Section 3.1 - Reacquisition of Restricted Stock
     In accordance with the authority granted to the Committee pursuant to
Section 7.5 of the Plan, the shares of Restricted Stock issued to the Employee
pursuant to this Agreement are not subject to reacquisition by the Company.
Section 3.2 - Legend
     Certificates representing shares of Restricted Stock issued pursuant to
this Agreement shall, until all restrictions lapse and new certificates are
issued pursuant to Section 3.3, bear the following legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS UNDER THE TERMS OF THAT CERTAIN RESTRICTED STOCK AGREEMENT BY AND
BETWEEN MANOR CARE, INC. (THE “COMPANY”) AND THE HOLDER OF THE SECURITIES. PRIOR
TO VESTING OF OWNERSHIP IN THE SECURITIES, THEY MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES. COPIES OF THE ABOVE REFERENCED
AGREEMENT ARE ON FILE AT THE OFFICES OF THE COMPANY AT 333 N. SUMMIT ST.,
TOLEDO, OHIO 43604.
Section 3.3 - Lapse of Restrictions
     In accordance with the authority granted to the Committee pursuant to
Section 7.4 of the Plan, the shares of Restricted Stock shall vest and all
restrictions thereon shall terminate upon the Employee’s Termination of
Employment. In the event an Employee’s employment is terminated but there is a
simultaneous reemployment or the continuation of a relationship within the
meaning of subsections (a) or (c) of Section 1.12, all shares of Restricted
Stock shall vest and all restrictions thereon shall terminate upon the
subsequent termination of such reemployment or of the continuing relationship.
Upon the vesting of the shares and subject to Section 4.3, the Company shall
cause new certificates to be issued with respect to such vested shares and
delivered to the Employee or his legal representative, free from the legend
provided for in Section 3.2 and any of the other Restrictions. Such vested
shares shall cease to be considered Restricted Stock subject to the terms and
conditions of this Agreement.
Section 3.4 - Merger, Consolidation, Acquisition, Liquidation or Dissolution
     Notwithstanding any other provision of this Agreement, upon the merger or
consolidation

4



--------------------------------------------------------------------------------



 



of the Company into another corporation, the acquisition by another corporation
or person (excluding any employee benefit plan of the Company or any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company) of all or substantially all of the Company’s assets or 50% or more of
the Company’s then outstanding voting stock, or the liquidation or dissolution
of the Company, the Committee shall then provide by resolution adopted prior to
such event that, at some time prior to the effective date of such event, all
shares of Restricted Stock not previously reacquired pursuant to Section 3.1
shall fully vest and all Restrictions with respect to such shares of Restricted
Stock shall immediately expire.
Section 3.5 - Restrictions on New Shares
     In the event that the outstanding shares of the Company’s Common Stock are
changed into or exchanged for a different number or kind of shares or other
securities of the Company or of another corporation pursuant to a merger of the
Company into another corporation, or the exchange of all or substantially all of
the assets of the Company for the securities of another corporation, or the
acquisition by another corporation or person (excluding any employee benefit
plan of the Company or any trustee or other fiduciary holding securities under
an employee benefit plan of the Company) of 50% or more of the Company’s then
outstanding voting stock, or the liquidation or dissolution of the Company, or a
stock split-up or stock dividend, such new, additional or different shares or
securities which are held or received by the Employee in his capacity as a
holder of Restricted Stock shall be considered to be Restricted Stock and shall
be subject to all of the Restrictions, unless the Committee provides, pursuant
to Section 3.4, for the accelerated vesting and expiration of the Restrictions
on the shares of Restricted Stock underlying the distribution of the new,
additional or different shares or securities.
ARTICLE IV
MISCELLANEOUS
Section 4.1 - Administration
     The Committee shall have the power to interpret the Plan, this Agreement
and all other documents relating to Restricted Stock and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Employee, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Restricted Stock and all members of the Committee shall be fully protected
by the Company in respect to any such action, determination or interpretation.
The Board shall have no right to exercise any of the rights or duties of the
Committee under the Plan and this Agreement.
Section 4.2 - Restricted Stock Not Transferable
     No Restricted Stock or any interest or right therein or part thereof shall
be liable for the

5



--------------------------------------------------------------------------------



 



debts, contracts or engagements of the Employee or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 4.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.
Section 4.3 - Conditions to Issuance of Stock Certificates
     The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:
          (a) The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;
          (b) The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;
          (d) Subject to the provisions of Section 4.10, the payment by the
Employee of all amounts required to be withheld, under federal, state and local
tax laws, with respect to the issuance of Restricted Stock and/or the lapse or
removal of any of the Restrictions; and
          (e) The lapse of such reasonable period of time as the Committee may
from time to time establish for reasons of administrative convenience.
Section 4.4 - Escrow
     The Secretary or such other escrow holder as the Committee may appoint
shall retain physical custody of the certificates representing Restricted Stock,
including shares of Restricted Stock issued pursuant to Section 3.5, until all
of the Restrictions expire or shall have been removed; provided, however, that
in no event shall the Employee retain physical custody of any certificates
representing Restricted Stock issued to him.
Section 4.5 - Notices
     Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 4.5, either party
may hereafter designate a different address for notices to be given to it

6



--------------------------------------------------------------------------------



 



or him. Any notice which is required to be given to the Employee shall, if the
Employee is then deceased, be given to the Employee’s personal representative if
such representative has previously informed the Company of his status and
address by written notice under this Section 4.5. Any notice shall be deemed
duly given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.
Section 4.6 - Rights as Stockholder
     Upon delivery of the shares of Restricted Stock to the escrow holder
pursuant to Section 4.4, the Employee shall have all the rights of a stockholder
with respect to said shares, subject to the restrictions herein (including the
provisions of Section 4.10), including the right to vote the shares and to
receive all dividends or other distributions paid or made with respect to the
shares.
Section 4.7 - Titles
     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.
Section 4.8 - Conformity to Securities Laws
     This Agreement is intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, including without limitation Rule 16b-3. Notwithstanding anything
herein to the contrary, this Agreement shall be administered, and the Restricted
Stock shall be issued, only in such a manner as to conform to such laws, rules
and regulations. To the extent permitted by applicable law, this Agreement and
the Restricted Stock issued hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
Section 4.9 - Amendment
     This Agreement may be amended only by a writing executed by the parties
hereto which specifically states that it is amending this Agreement.
Section 4.10 - Tax Withholding
     The Company’s obligation: (i) to issue or deliver to the Employee any
certificate or certificates for unrestricted shares of stock; or (ii) to pay to
the Employee any dividends or make any distributions with respect to the
Restricted Stock, is expressly conditioned upon receipt from the Employee, on or
prior to the date reasonably specified by the Company of:
          (a) Full payment (in cash or by check) of any amount that must be
withheld by the Company for federal, state and/or local tax purposes;
          (b) Subject to the Committee’s consent and Section 4.10(c), full
payment by

7



--------------------------------------------------------------------------------



 



delivery to the Company of unrestricted shares of the Company’s Common Stock
previously owned by the Employee duly endorsed for transfer to the Company by
the Employee with an aggregate Fair Market Value (determined, as applicable, as
of the date of the lapse of the restrictions or vesting, or as of the date of
the distribution) equal to the amount that must be withheld by the Company for
federal, state and/or local tax purposes;
     (c) With respect to the withholding obligation for shares of Restricted
Stock that become unrestricted shares of stock as of a certain date (the
“Vesting Date”), subject to the Committee’s consent, full payment by retention
by the Company of a portion of such shares of Restricted Stock which become
unrestricted or vested with an aggregate Fair Market Value (determined as of the
Vesting Date) equal to the amount that must be withheld by the Company for
federal, state and/or local tax purposes; or
     (d) Subject to the Committee’s consent, any combination of payments
provided for in the foregoing subsections (a), (b) or (c).
Section 4.11 - Governing Law
     The laws of the State of Delaware shall govern the interpretation,
validity, administration, enforcement and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflicts of laws.
     IN WITNESS HEREOF, this Agreement has been executed and delivered by the
parties hereto.

              MANOR CARE, INC.
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       

     
 
   
Employee
   
 
   
 
   
 
   
 
   
Address
   

8